DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 10/05/2021.
Claims 1, 3 have been amended.
Claims 4-6 have been added.
Claims 1-6 are allowed.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closest prior art cited by the examiner is Yasui et al. (PG Pub. 2012/0,084,597 A1) [hereafter Yasui]. Yasui discloses a plurality of computers storing and executing a plurality of pieces of distributed data and re-executing jobs that have failed.  However, Yasui, nor any other prior arts cited by the examiner fail to disclose “a processing monitoring system that monitors processing at each stage, that is executed in the data linkage system on the data stored in the data storage system, wherein, the processing monitoring system detects failure of the processing executed on the data and instructs a processor of the failed processing to 
	Claim 3 is a processing monitoring system that recites similar limitations of claim 1 found allowable by the examiner and is allowable for the same reasons.
	Claims 2 and 4 depend on claim 1 and are allowable as a result.
	As per claims 5 and 6, the examiner found no prior arts that teach or fairly suggest each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “an application unit that uses data stored in the data storage system, wherein when processing which failed is detected, the processing monitoring system has this processing re-executed, and wherein when update of the data stored in the data storage system is requested by the application unit, the processing monitoring system has the processing of collecting the data for which the update was requested by the application unit executed by the data collection system.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

PG Pub. 2004/0,010,490 A1 discloses identifying from a failed storage device a work to be re-executed and executing the identified work.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        December 18, 2021